DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/26/2021 has been entered.

Status of Claims
Claims 1-15 are pending.
This communication is in response to the communication filed 2/26/2021.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action. 
Claim limitations “adapter unit” have been interpreted under 35 U.S.C. 112(f), because they use generic placeholders “unit” coupled with functional language “adapter” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f), claims 1-15 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitations: any type of server, sub-server, or any hardware, firmware, or software based module configured to connect multiple software and/or hardware entities (p. 10).
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
“While there is a presumption that an adequate written description of the claimed invention is present in the specification as filed, In re Wertheim, 541 F.2d 257, 262, 191 USPQ 90, 96 (CCPA 1976), a question as to whether a specification provides an adequate written description may arise in the context of an original claim. An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently See Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) en banc. The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement." Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002).” (MPEP 2163.03).
The claims recite the limitation “adapter unit” for which the subject matter of the limitation was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. The specification states generally, that the adapter unit may be any type of server, sub-server, or any hardware, firmware, or software based module configured to connect multiple software and/or hardware entities (p. 10). The specification does not teach any and every manner in which any type of server, sub-server, or any hardware, firmware, or software based module may be configured to connect multiple software and/or hardware entities.  
As shown, the originally filed specification provide a vague disclosure as to what is being done as far as the end result but fail to provide a clear disclosure as to how the claimed invention perform the features claimed. The disclosure is informing the reader of what happens as far as end results is concerned but fails to disclose the process that results in the claimed function. The disclosure fails to show how any software module may be used to communicate with software without using any specified hardware, since the description does not sufficiently describe what a software based module may be. At best, applicant only alleges that they have the ability to perform simple known connections between the recited elements. The broad disclosure of the result that is desired is not providing an adequate written description of the 
This is different from the enablement issue, which is a separate part of 112(a). For the examiner to be able to search this aspect of the invention, the examiner must ascertain how applicant is accomplishing the disclosed result of the method steps being claimed. All that the examiner has to work from is the broad disclosure of hardware, software, and firmware definitions, with no further comments or guidance as to how this would be done or what it could be. The examiner takes the position that with respect to these limitations or features of the claims, the specification fails to provide an adequate written description of the invention to an extent that would sufficiently show that applicant was in possession of an invention that could operate as claimed.  Simply disclosing a vague description, without actually explaining how the system perform the functions claimed, results in a written description problem under 112(a). The examiner has no idea how applicant actually contemplated doing these steps because nothing is disclosed other than the broad disclosure of the specification. This does not satisfy the written description part of 112(a) in the opinion of the examiner. The examiner is left guessing as to how this is accomplished.
In a general sense, upon reading the specification the examiner took notice of the fact that the specification contains a lot of result oriented language that is explaining what is happening as far as a desired result, but applicant never actually discloses how the result is accomplished. The written description requirement is separate from the enablement requirement. Applicant has an obligation under 112(a) to disclose more than the generic result that is being obtained. The specification as originally filed must contain an adequate written description of the invention that shows that applicant was actually in possession of an invention that could be expected to do what is claimed. This has not been done. Other than disclosing and claiming some very broad and generic concepts, the examiner cannot ascertain exactly how the Applicant had contemplated the desired results to be obtained as far as the system is concerned because the specification is silent as to how the system or method is going to perform the claimed invention.  
See Ariad, 598 F.3d 1336, 1340 (Fed. Cir. 2010).  
As the Federal Circuit has stated in Ariad: 
a generic claim may define the boundaries of a vast genus of chemical compounds, and yet the question may still remain whether the specification, including original claim language, demonstrates that the applicant has invented the species sufficient to support a claim to a genus. The problem is especially acute with genus claims that use functional language to define the boundaries of a claimed genus. In such a case, the functional claim may simply claim a desired result, and may do so without describing species that achieve that result.  But the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.  

Ariad, 598 F.3d at 1349 (emphasis added).   While Ariad relates to chemical compounds, the legal principles are the same.  Since Applicant has failed in providing throughout the specification examples as to how the invention is accomplishing the results, Applicant has failed to provide a disclosure and therefore possession of any species of the genus of what is being claim.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitation “adapter unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. It is unclear how any and every type of server, sub-server, or any hardware, firmware, or 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Swaminathan US2014/0359752 in view of Rentas et al. US2015/0051922 in further view of Heldman et al. US2014/0074179.
As per claim 1, Swaminathan teaches 
a point of care testing (POCT) system for analyzing biological samples, the POCT system comprising: (Swaminathan fig. 1, and associated paragraphs, par. 7, 13, 16 teaches analyzers and other equipment using point of care information technology systems, the system uses processors, computer memory, wireless signals, and embodiment may be a point-of-care instrument, an analyzer, a medical instrument, a laboratory instrument in a laboratory setting, an industrial machine, an industrial device, or an industrial robot, and combinations thereof)
one or more point of care analyzer(s) for analyzing one or more patient sample(s), wherein the one or more point of care analyzer(s) are configured to receive the analyzer update command and to update at least one analyzer parameter according to the respective analyzer parameter update; (Swaminathan par. 13, 18, 73 teaches receiving signals for commands related to the point of care instruments, here the signals are used to update the systems in real time and may be screenshots or videos of the instrument)
a portable computing device; (Swaminathan fig. 1 and associated paragraphs teaches the system uses smartphones, tablets, laptops)
a hardware management server for storing system parameter(s) corresponding to the one or more point of care analyzer(s), wherein the hardware management server is configured to receive and process the configuration request in order to: retrieve at least one system parameter according to the configuration request; update at least one system parameter according to the configuration request; and (Swaminathan par. 66, 70, 83 teaches point of care systems showing trouble codes or alerts in the event of malfunctioning, running low on reagents, needing quality control check, or needing the user's attention; here the configuration request, parameters, and 
transmit an analyzer update command comprising at least one analyzer parameter update to one or more point of care analyzer(s) according to the configuration request; (Swaminathan par. 70, 83 teaches the system allows a point of care coordinator to configure one medical instrument and then instantly "copy and paste" the configuration settings to all medical instruments or a subset of the medical instruments, here a user may have the ability to request and download configuration settings and update the configuration of multiple point of care devices)
a remote configuration server, wherein the remote configuration server is configured to: authenticate and authorize the portable computing device and receive a configuration request from the portable computing device, (Swaminathan fig. 1-2, and associated paragraphs, par. 56-59, 70, 83 teaches all devices and signals may be communicated to or from any other device and the ability to request and download configuration settings; users are prompted to provide credentials such as a username and password for the remote connection, the connection may then allow access to some or all functions, settings, or options of the medical instrument, such as troubleshooting problems, editing settings, running quality control, or accessing medial information)
wherein the remote configuration server comprises an adapter unit configured to adapt the configuration request and configured to transmit the adapted configuration request to the hardware management server (Swaminathan fig. 1, 8 and associated paragraphs, par. 11, 79, 83 teaches a system connected using intranet and web servers where a user may change configurations and settings of point of care devices after authenticating and transmitting a signal, here the adapter unit may be part of a web server, which sends signals to a point of care device, 
a communication network configured to communicatively connect: the point of care analyzer(s) with the hardware management server, the portable computing device with the remote configuration server, and the remote configuration server with the hardware management server (Swaminathan fig. 1, and associated paragraphs teaches a laptop, smartphone, tablet, point of care device, computer, and web server connected to one another, here the devices contain hardware and software to perform the functions of the hardware management server and remote configuration server stated in par. 56-59, 70, 83).
Swaminathan fig. 1, par. 56-59, 70, 83 teaches a communication network, various connected devices, and various functions of the systems, but may not specifically teach that the devices performing the functions above are different. However Rentas teaches a plurality of individual devices and specific functions (Rentas fig. 1 and associated paragraphs, par. 95 teaches a system comprising a plurality of databases, servers, computers, point of care devices, web browsers, and interfaces each with general and specific functions)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems and methods as taught by Swaminathan to use various devices for each of the listed functions as taught by Rentas with the motivation to create a more advanced system that meets strict medical regulatory compliance requirements (Rentas par. 2-5). 
In the combination of the references, it is well within the capabilities of one of ordinary skill in the art to use individual devices with their own functions. One of ordinary skill in the art would have recognized that the results of the combination were predictable. Using individual devices instead of an integrated device capable of all functions may make maintaining the system easier, because if a function fails, it would be easily recognized and therefore quickly fixed.
Swaminathan and Rentas do not appear to teach or suggest the following limitations met by XYZ, wherein the remote configuration server provides the communication connection between the portable computing device and the hardware management server (Heldman fig. 1, and associated paragraphs, par. 80, 108 teaches database and intelligent remote systems where software communicates with remote DBS hardware, DBS hardware creates a suggested set of parameters, DBS hardware communicates data and parameters to centralized or cloud based database for analysis, and then send programming commands to the subjects IPG to change the DBS settings, also an embodiment in the reference may have one or more electronic components also filter the kinetic motion signals, and more preferably convert these signals, which are in an analog form into a digital signal for transmission to a remote receiving unit, computer or other similar device). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems and methods as taught by Swaminathan and Rentas to use have a remote configuration server providing communication between the portable computing device and hardware management server as taught by Heldman with the motivation to deliver reports at virtually any time where the subject and clinician are not tied to a particular appointment time and window, and the clinician can review any data at any time if desired, continuous and repeated monitoring of the subject and system's status, and delayed monitoring whereby results of changed parameters can be monitored later, which is particularly useful for symptoms that may not react to changes rapidly, i.e., during the normal clinical appointment time period (Heldman par. 108).
As per claim 2, Swaminathan, Rentas, and Heldman teach all the limitations of claim 1 and further teach wherein the hardware management server is configured to expose a hardware management server interface for communication with the remote configuration server  (Swaminathan fig. 1, and associated paragraphs, par. 9, 41 teaches accessing a web server using a web application, here all of the devices are interconnected and may be accessed after proper authentication) and wherein the remote configuration server comprises an authentication and authorization unit to authenticate and authorize the portable computing device and/or a point of care coordinator (POCC) via the portable computing device with the remote configuration server (Swaminathan fig. 1, 8 and associated paragraphs, par. 11, 79, 83 teaches authenticating the handheld user device located within the wireless range of the intranet network, 
As per claim 3, Swaminathan, Rentas, and Heldman teach all the limitations of claim 1 and further teach wherein the hardware management server is further configured to perform one or more of the following: retrieving analytical data from the point of care analyzer(s), (Swaminathan par. 69 teaches data from the medical instruments may include analysis results) updating program data of the point of care analyzer(s), and transferring authentication data update(s) and/or certification update data of the point of care analyzer(s) (Swaminathan par. 5, 11 teaches sending data for authentication and a system may allow updates and downloads triggered by changes in operator credentials and recertification updates).
As per claim 4, Swaminathan, Rentas, and Heldman teach all the limitations of claim 1 and further teach wherein the hardware management server is communicatively connected to one or more of a Laboratory Information System (LIS) and a Hospital Information system (HIS) (Swaminathan par. 8-9, 46 teaches an embodiment where a web server is hosted within a hospital or other healthcare institution, the devices may be connected and communicate with the hospital’s system).
As per claim 5, Swaminathan, Rentas, and Heldman teach all the limitations of claim 1 and further teach wherein the communication network comprises a point of care (POC) communication network area for communicatively connecting the point of care analyzer(s) with the hardware management server and a remote configuration network area for communicatively connecting the portable computing device with the remote configuration server (Swaminathan fig. 1 and associated paragraphs teaches various servers, computers, and point of care devices in communication with one another).
As per claim 6, Swaminathan, Rentas, and Heldman teach all the limitations of claim 1 and further teach a first hardware management subserver communicatively connected to a first group of one or more point of care analyzer(s), wherein the first hardware management subserver is configured to transmit the analyzer update command(s) to the one or more point of care analyzer(s) of the first group; and a second hardware management subserver communicatively connected to a second group of one or more point of care analyzer(s), wherein the second hardware management subserver is configured to transmit the analyzer update command(s) to the one or more point of care analyzer(s) of the second group (Rentas fig. 1 and associated paragraphs, par. 11 teaches multiple point of care devices with different data formats, where the network may connect the multiple devices and their respective data stores to the internet and therefore other networks and computers). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems and methods as taught by Swaminathan to use multiple point of care devices and their respective sub servers as taught by Rentas with the motivation to get the outputs of the point of care device integrated into electronic health records so that results may be shared instantaneously (Rentas par. 4-5). 
In the combination of the references, it is well within the capabilities of one of ordinary skill in the art to use individual sub servers with each point of care device when using a plurality of point of care devices. One of ordinary skill in the art would have recognized that the results of the combination were predictable. Moreover, using multiple devices promotes efficiency but requires various standardization so that the data can be accurately recorded in the medical records. 
As per claim 7, Swaminathan, Rentas, and Heldman teach all the limitations of claim 6 and further teach wherein the first hardware management subserver(s) is configured to expose a first subserver interface for communication with the remote configuration server, the second hardware management subserver(s) is configured to expose a second subserver interface for communication with the remote configuration server, (Swaminathan fig. 1, and associated paragraphs, par. 9, 41 teaches accessing a web server using a web application, here all of the devices are interconnected and may be accessed after proper authentication; Rentas fig. 1 and associated paragraphs teaches multiple point of care devices, here the access may be provided to multiple devices) the adapter unit of the remote configuration server is configured to adapt the configuration request corresponding to one or more point of care analyzer(s) of the first group, in order to accommodate the first subserver interface, and the adapter unit of the remote configuration server is configured to adapt the configuration request corresponding to one or more point of care analyzer(s) of the second group, in order to accommodate the second subserver interface (Swaminathan fig. 8 and associated paragraphs, par. 11, 79, 83 teaches authenticating the handheld user device located within the wireless range of the intranet network, authenticating a user of the web browser running on the handheld user device, transmitting the signal, and user ability to change configurations and settings of point of care devices, here the remote configuration may be made for a plurality of devices). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems and methods as taught by Swaminathan to use multiple point of care devices and their respective sub servers as taught by Rentas with the motivation to get the outputs of the point of care device integrated into electronic health records so that results may be shared instantaneously (Rentas par. 4-5). 
In the combination of the references, it is well within the capabilities of one of ordinary skill in the art to use individual sub servers with each point of care device when using a plurality of point of care devices for remote configuration. One of ordinary skill in the art would have recognized that the results of the combination were predictable. Moreover, using multiple devices promotes efficiency but requires various standardization so that the data can be accurately recorded in the medical records.
As per claim 8, Swaminathan, Rentas, and Heldman teach all the limitations of claim 2 and further teach a directory server configured to store authentication and authorization data and configured to allow sharing of the authentication and authorization data between the directory server and one or more of the hardware management server, the first hardware management subserver, the second hardware management subserver for authenticating and authorizing the one or more point of care analyzer(s) and operator(s) of the one or more point of care analyzer(s) (Swaminathan fig. 1 and associated paragraphs, par. 80-81 teaches a plurality of devices and servers communicatively connected, authentication protocol for devices, and a list of predetermined authenticated user devices; Rentas fig. 1 and associated paragraphs, par. 11 teaches multiple point of care devices with different data formats, 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems and methods as taught by Swaminathan to use multiple point of care devices and their respective sub servers as taught by Rentas with the motivation to get the outputs of the point of care device integrated into electronic health records so that results may be shared instantaneously (Rentas par. 4-5). 
In the combination of the references, it is well within the capabilities of one of ordinary skill in the art to use individual sub servers with each point of care device. One of ordinary skill in the art would have recognized that the results of the combination were predictable. Moreover, using multiple devices promotes efficiency but each device would require proper authentication for HIPAA compliance.
As per claim 9, Swaminathan, Rentas, and Heldman teach all the limitations of claim 8 and further teach wherein the authentication and authorization unit of the remote configuration server and the directory server are configured and communicatively connected in order to allow exchange of authentication and authorization data (Swaminathan fig. 1, 8 and associated paragraphs, par. 11, 79, 83 teaches authenticating the handheld user device located within the wireless range of the intranet network, authenticating a user of the web browser running on the handheld user device, and transmitting the signal, here authentication data may be sent and stored and the system may keep a list of authenticated devices).
As per claim 10, Swaminathan, Rentas, and Heldman teach a method for configuration of a point of care testing (POCT) system for analyzing biological samples, the method comprising: providing one or more point of care analyzer(s) for analyzing one or more patient sample(s); providing a portable computing device; providing a hardware management server configured for storing system parameter(s) corresponding to the one or more point of care analyzer(s); providing a remote configuration server, wherein the remote configuration server comprises an adapter unit; communicatively connecting the point of care analyzer(s) with the hardware management server, the portable computing device with the remote configuration server, and the remote configuration server with the hardware management server via a communication network, wherein the remote configuration server provides the communication connection between the portable computing device and the hardware management server; authenticating and authorizing the portable computing device by the remote configuration server; receiving a configuration request by the remote configuration server from the portable computing device, wherein the adapter unit adapts the configuration request; transmitting the adapted configuration request by the remote configuration server to the hardware management server; receiving and processing of the configuration request by the hardware management server, the processing comprising retrieving at least one system parameter according to the configuration request, updating the at least one system parameter according to the configuration request and transmitting an analyzer update command comprising at least one analyzer parameter update to one or more point of care analyzer(s) according to the configuration request; and receiving the analyzer update command and updating at least one analyzer parameter according to the respective analyzer parameter update by the one or more point of care analyzer(s) (see claim 1 rejection).
As per claim 11, Swaminathan, Rentas, and Heldman teach all the limitations of claim 10 and further teach exposing a hardware management server interface for communication with the remote configuration server by the hardware management server; providing an authentication and authorization unit of the remote configuration server; authenticating and authorizing the portable computing device and/or a point of care coordinator (POCC) via the portable computing device with the remote configuration server by the authentication and authorization unit (see claim 2 rejection).
As per claim 12, Swaminathan, Rentas, and Heldman teach all the limitations of claim 11 and further teach wherein adapting the configuration request received from the portable computing device comprising formatting and/or reformatting the configuration request to a format compatible with the hardware management server interface and adding authentication and/or authorization data to the configuration request to authenticate and authorize the remote configuration server with the hardware management server (Swaminathan par. 83 teaches user ability to change configurations and setting of 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems and methods as taught by Swaminathan to reformat a configuration request as taught by Rentas with the motivation to get the outputs of the point of care device integrated into electronic health records so that results may be shared instantaneously (Rentas par. 4-5). 
In the combination of the references, it is well within the capabilities of one of ordinary skill in the art to reformat a configuration request. One of ordinary skill in the art would have recognized that the results of the combination were predictable. Moreover, using multiple devices promotes efficiency but requires various standardization so that the data can be accurately recorded in the medical records
As per claim 13, Swaminathan, Rentas, and Heldman teach all the limitations of claim 10 and further teach communicatively connecting a first group of one or more point of care analyzer(s) with a first hardware management subserver(s); communicatively connecting a second group of one or more point of care analyzer(s) with a second hardware management subserver(s); transmitting the analyzer update command(s) by the first hardware management subserver to the one or more point of care analyzer(s) of the first group; and transmitting the analyzer update command(s) by the second hardware management subserver to the one or more point of care analyzer(s) of the second group (see claim 6 rejection).
As per claim 14, Swaminathan, Rentas, and Heldman teach all the limitations of claim 13 and further teach exposing by the first hardware management subserver a first subserver interface for communication with the remote configuration server; exposing by the second hardware management subserver a second subserver interface for communication with the remote configuration server; adapting the configuration request corresponding by the adapter unit to one or more point of care analyzer(s) to the 
As per claim 15, Swaminathan, Rentas, and Heldman teach all the limitations of claim 10 and further teach providing a directory server; storing authentication and authorization data on the directory server; and sharing of authentication and authorization data between the directory server and the hardware management server and/or the first hardware management subserver and/or the second hardware management subserver for authenticating and authorizing the one or more point of care analyzer(s) and/or operator(s) of the one or more point of care analyzer(s) (see claim 8 rejection).

Response to Arguments and Amendments
Applicant’s arguments and amendments filed on 2/26/2021 have been fully considered and are addressed below.
Applicant’s arguments have been fully considered but are not persuasive.
Applicant argues that the cited references do not teach the amended claim limitations, specifically that the configuration request itself is not sent to the point of care analyzers, but instead the hardware management server translates the confirmation request to a parameter update both on the analyzers and the server (Remarks p. 10). Applicant states that Swaminathan does not teach updating parameters stored in the web server upon request by the user device. Examiner has updated the 103 rejection to include citations for the amended claim limitations. 
The previous Office Action stated that the specification p. 19 provides an interpretations that either one or both of the remote configuration or hardware management servers may be a part of the POCT system and receive configuration requests. The claims do not specifically recite that the hardware management server “translates” the confirmation request to a parameter update. The newly amended claims specifically use a remote configuration server communicating between a computing device and a hardware management server. 

As such the claims are unpatentable as stated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY M PATEL whose telephone number is (571)272-6793.  The examiner can normally be reached on Monday-Thursday 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313) 446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 




/J.M.P./Examiner, Art Unit 3686

/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686